USCA11 Case: 20-13264      Date Filed: 03/01/2022   Page: 1 of 2




                                        [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-13264
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
FRANK DOUGLAS,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Georgia
          D.C. Docket No. 3:18-cr-00005-CAR-CHW-1
                    ____________________
USCA11 Case: 20-13264         Date Filed: 03/01/2022    Page: 2 of 2




2                      Opinion of the Court                 20-13264

Before LUCK, LAGOA, and BLACK, Circuit Judges.
PER CURIAM:
       Frank Douglas pled guilty to one count of bank robbery, in
violation of 18 U.S.C. § 2113(a), for which the district court sen-
tenced him to 240 months’ imprisonment and ordered him to pay
$6,700 in restitution. Douglas appealed the district court’s denial
of his motion to withdraw his guilty plea before sentencing.
Shortly after the parties completed briefing, however, Douglas
passed away.
       We review questions of jurisdiction de novo, and we may
raise the issue sua sponte. United States v. Lopez, 562 F.3d 1309,
1311 (11th Cir. 2009). “It is a well-settled principle of law that all
criminal proceedings abate ab initio when the defendant dies pend-
ing direct appeal of his criminal conviction.” United States v. Schu-
mann, 861 F.2d 1234, 1236 (11th Cir. 1988). In such a scenario, we
must dismiss the appeal as moot and remand to the district court
with directions to vacate the judgment and dismiss the indictment.
See id. That the district court ordered the deceased defendant to
pay restitution does not affect this result. United States v. Logal,
106 F.3d 1547, 1551-52 (11th Cir. 1997).
       Because Douglas passed away shortly after the parties com-
pleted briefing, his appeal is moot. Accordingly, we dismiss the ap-
peal and remand with instructions to vacate the judgment and dis-
miss the indictment against Douglas.
      DISMISSED.